DETAILED ACTION
This action is in response to applicant’s response to a restriction requirement. Claims 1-20 were previously pending. Claims 14-19 have been withdrawn from further consideration. A complete action on the merits of claims 1-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a signal “wherein the signal comprises a carrier wave component and a message wave component that are combined to form an amplitude modulated wave that is configured to be received by a contact quality monitoring device” therefore, since the claim is not directed to a process, a machine, a manufacture or a composition of matter, the claimed limitation does not fall within the boundaries of the four categories of patent eligible subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 20 as well as dependent claims 4, 6, 8 and 11 each recite the limitation “non-zero impedance” in line 7 of claim 1 and in line 11 of claim 20. It is at most unclear what a non-zero impedance is, since it appears to be a functional recitation of what the unknown element’s characteristics is. For analysis, it is interpreted to be a non-zero impedance conductor or resistor separating the two conductive lines of the two non-active electrodes. Clarification and appropriate correction is required.
Claim 7 recites the limitation "the first and second return lines".  There is insufficient antecedent basis for this limitation in the claim. Since no first and second return lines have been previously introduced, it is at most unclear what first and second return lines are being referred to. It is noted that a first conductive line and a second conductive line have been introduced in claim 1. For the purpose of examination, “the first and second return lines” is being interpreted as the first and second conductive lines; however, clarification and appropriate correction is required. 
Claim 9 recites the limitation “the non-zero comprising” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is at most unclear what “non-zero” refers to. For analysis, it is interpreted to be the non-zero impedance; however, clarification and appropriate correction is required. 
Claim 11 recites the limitation “wherein the non-impedance measurement” in line 1. There is insufficient antecedent basis for this limitation in the claim. Since no non-impedance measurements have been previously introduced, it is at most unclear what non-impedance measurements is being referred to. Since claim 11 depends on claim 1 which is directed to the non-zero impedance providing an impedance measurement, the purpose of examination it is interpreted to be the impedance measurement of claim 1. Clarification and appropriate correction is required. 
Claim 13 recites the limitation ”configured to respond to both a CQM interrogation pulse and an NFC carrier wave signal according to a time domain multiplexed schedule”. It is at most unclear what element is “configured to respond…” as claimed. Clarification and appropriate correction is required.
Claims 2-3, 5, 10 and 12 are rejected for dependency over a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sclig (US Pub. No. 2010/0312239).
Regarding Claim 1, Sclig teaches a grounding pad for use in a monopolar surgical system, comprising:
a first non-active electrode 41 (Fig. 1);
a second non-active electrode 42 (Fig. 1);
a first conductive line 50 electrically coupled to the first non-active electrode;
a second conductive line 51 electrically coupled to the second non-active electrode; and
a non-zero impedance 90 separating the first conductive line from the second conductive line;
wherein the non-zero impedance provides an impedance measurement that provides defining information about what type of pad is the grounding pad ([0032] and [0040]).
Regarding Claim 2, Sclig teaches wherein the first non-active electrode comprises a first plurality of elongated members (combination of members 44 and 41 seen in Fig. 2), and the second non-active electrode comprises a second plurality of elongated members (combination of members 44’ and 42 as seen in Fig. 2).
Regarding Claim 6, Sclig teaches further comprising a connector coupled to both the first conductive line and the second conductive line (through elements 70, 71 and 80, see Fig. 1 and [0033]), and wherein the non-zero impedance comprises a resistor in the connector 90 ([0032]).
Regarding Claim 7, Sclig teaches further comprising a power source 30 coupled to the first and second return lines 50, 51 and configured to transmit a signal to the first and second non-active electrodes simultaneously via the first and second conductive lines ([0032]-[0040]).
Regarding Claim 8, Sclig teaches wherein the non-zero impedance 90 is further configured to generate an impedance measurement in response to the transmitted signal transmitted to both the first and second non-active electrodes ([0032]-[0040]).
Regarding Claim 11, Sclig teaches wherein the non-impedance measurement is a predefined measurement configured to identify one or more functional characteristics of the grounding pad ([0021]-[0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sclig as applied above, in view of Gregg US Pub. No. 2009/0036884).
Regarding Claim 10, Sclig teaches wherein the signal comprises a carrier wave component and a message wave component that are combined to form an amplitude modulated wave that is configured to be received by a contact quality monitoring device (see the 101 rejection above as a signal cannot be claimed; however, resistor 90 transmits a signal indicative of the type of a neutral electrode the return electrode 40 is. The signal is measured and tested by a testing device 20 connected between a generator 30; however, Sclig is silent in teaching the use of a contact quality monitoring device.
In the same field of neutral electrodes, Gregg teaches the use of split return electrodes positioned on a tissue of a patient during monopolar surgical treatment as well as the use of a return electrode contact quality monitor in order to sense changes “in impedance so that when the percentage increase in impedance exceeds a predetermined value or the measured impedance exceeds a threshold level, the electrosurgical generator is shut down to reduce the chances of burning the patient” [0007]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to include a contact quality detecting circuit in the path of the signal in order to detect the quality of contact of the split return electrode with tissue to ensure proper contact is maintained to reduce the chances of burning the patient as disclosed by Gregg.
Regarding Claim 12, Sclig in view of Gregg teaches further comprising a near field communication (NFC) tag configured to provide identifying information about the grounding pad ([0032]-[0040]); however, Sclig is silent in teaching the use of a contact quality monitoring device. As stated above, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to include a contact quality detecting circuit in the path of the signal in order to detect the quality of contact of the split return electrode with tissue to ensure proper contact is maintained to reduce the chances of burning the patient as disclosed by Gregg.
Regarding Claim 13, Sclig in view of Gregg teaches configured to respond to both a CQM interrogation pulse and an NFC carrier wave signal according to a time domain multiplexed schedule ([0005]-[0007] and [0033] of Sclig and [0007], [0024], [0028]-[0033] and [0072] of Gregg).
Regarding Claim 20, Sclig teaches a monopolar surgical system, comprising:
a generator 30;
a monopolar surgical instrument comprising an electrode configured to deliver electrosurgical energy to a patient ([0003], [0007]);
a grounding pad 40 comprising:
a first non-active electrode 41;
a second non-active electrode 42;
a first conductive line 50 electrically coupled to the first non-active electrode 41;
a second conductive line 51 electrically coupled to the second non-active electrode 42;
a non-zero impedance 90 separating the first conductive line from the second conductive line;
wherein the non-zero impedance provides an impedance measurement that provides defining information about what type of pad is the grounding pad ([0032]-[0040] and Fig. 1); however, Sclig is silent in teaching the use of a contact quality monitoring device configured to perform contact quality monitoring on the grounding pad and also receive the impedance measurement to identify what type of pad is the grounding pad.
In the same field of neutral electrodes, Gregg teaches the use of split return electrodes positioned on a tissue of a patient during monopolar surgical treatment as well as the use of a return electrode contact quality monitor in order to sense changes “in impedance so that when the percentage increase in impedance exceeds a predetermined value or the measured impedance exceeds a threshold level, the electrosurgical generator is shut down to reduce the chances of burning the patient” [0007]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to include a contact quality detecting circuit in the path of the signal in order to detect the quality of contact of the split return electrode configured to perform contact quality monitoring on the grounding pad and also receive the impedance measurement to identify what type of pad is the grounding pad to ensure proper contact is maintained to reduce the chances of burning the patient as disclosed by Gregg.

Allowable Subject Matter
Claims 3-5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Neither of the cited references alone or in combination teach the combination of limitations of the claims along with the first plurality of elongated members interweave with the second plurality of elongated members. In addition neither of the references teach wherein the non-zero impedance comprises a resistive material that is coupled in between the interwoven first and second plurality of elongated members, wherein the interwoven first and second plurality of elongated members form a substantially planar surface providing a surface area on one side configured to make contact with a patient and wherein the non-zero comprises a dielectric material that is coupled in between the interwoven first and second plurality of elongated members, and wherein the dielectric material is configured to produce a complex impedance comprising a non-zero phase in addition to the non-zero impedance as claimed in these dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794